Citation Nr: 0509417	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-04 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date, prior to December 30, 2001, 
for assignment of a 40 percent evaluation for service-
connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1990 to 
March 1991, and prior inactive service in the Reserves and 
National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted a 40 percent increased rating for degenerative 
disc disease, lumbar spine, assigning an effective date of 
December 30, 2001.  In December 2003, the veteran testified 
at a RO hearing.

In July 2004, the RO denied an increased rating claim for 
degenerative disc disease of the lumbar spine and notified 
the veteran of his right to appeal within one year from the 
date of the notice.  The current record does not contain a 
notice of disagreement with the July 2004 rating decision; 
thus, this issue is not before the Board.


FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation for his 
degenerative disc disease of the lumbar spine was received at 
the RO on December 30, 2001.

2.  The evidence of record does not demonstrate that an 
increase in disability was factually ascertainable for 
degenerative disc disease of the lumbar spine prior to 
December 30, 2001.


CONCLUSION OF LAW

An effective date prior to December 30, 2001 for the 40 
percent evaluation for degenerative disc disease of the 
lumbar spine is not warranted.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In a November 2002 rating decision, the RO granted an 
increased evaluation for degenerative disc disease of the 
lumbar spine, effective December 30, 2001.  In his notice of 
disagreement to the November 2002 rating decision, the 
veteran then raised the issue of entitlement to an earlier 
effective date for the increased evaluation.  Therefore, the 
issue is what are the notice requirements of VA pertaining to 
the veteran's earlier effective date claim.  

This question was answered in a recent general counsel 
opinion.  If, in response to notice of its decision on a 
claim for which VA already has given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved.  Section 5103(a), however, does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003.  

Regardless, the Board finds that the RO in an August 2004 VA 
letter notified the veteran that in order to substantiate his 
claim for an earlier effective date for degenerative disc 
disease of the lumbar spine there must be evidence that 
entitlement arose prior to December 30, 2001.  The veteran 
was notified that VA would obtain all relevant evidence in 
the custody of a federal department or agency, and that VA 
was making reasonable efforts to obtain private records or 
other records necessary to support his claim.  He was advised 
that if VA was unable to get the requested records, he would 
be so notified.  The RO also issued the proper February 2003 
statement of the case (SOC) and December 2003 supplemental 
statement of the case (SSOC).  Therefore, the RO provided the 
veteran with notice as to the evidence generally needed to 
substantiate his claim for entitlement to an earlier 
effective date for degenerative disc disease of the lumbar 
spine.  

In light of the foregoing, as the veteran was provided 
adequate notice and assistance for the original claim and has 
been issued a SOC and SSOC, no further assistance to the 
veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In a November 1991 rating decision, the RO granted service 
connection for lumbosacral strain and assigned a 10 percent 
evaluation, effective from March 2, 1991.  Following an 
August 1996 Board remand, the RO, in September 1997, the RO 
recharacterized the veteran's service-connected back 
disability as degenerative disc disease of the lumbar spine 
and increased the evaluation to 20 percent, effective from 
March 2, 1991.  In November 1997, the veteran stated that the 
20 percent evaluation was satisfactory and withdrew his 
appeal.

In March 1999, the veteran filed a claim for increased 
evaluation.  The RO, in a July 1999 rating decision, denied 
an evaluation in excess of 20 percent for the veteran's 
degenerative disc disease of the lumbar spine.  The RO 
advised the veteran's of his appellate rights in a July 1999 
letter.  The veteran did not submit a timely appeal to that 
decision and it became final in July 2000. 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  

On December 30, 2001, the RO received the veteran's claim for 
an increased evaluation for degenerative disc disease of the 
lumbar spine.  The RO subsequently granted a 40 percent 
increased evaluation effective December 30, 2001, the date of 
the veteran's claim for increase.  In the February 2003 
notice of disagreement, the veteran stated that he did not 
agree with the effective date of his disability rating and 
that the effective date should be in December 1996.  On his 
VA Form 9, the veteran stated that his condition was 
essentially the same as it was three years prior to the new 
rating.  The veteran also testified in a December 2003 RO 
hearing that the effective date should be June 18, 1999, the 
date of a VA MRI examination.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A.         § 5110(a); 38 
C.F.R. § 3.400.  However, in cases involving a claim for an 
increased evaluation, the effective date may be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date, otherwise, the date of 
receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see Quarles v. Derwinski, 3 Vet. App. 
129, 134-135 (1992).  When considering the appropriate 
effective date for an increased rating, VA must consider the 
evidence of disability during the period one year prior to 
the application.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. § 
3.400(q), (r).  Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r).  "Claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a).

As the July 1999 RO decision is final, it cannot be reversed 
or revised absent evidence that the decision was clearly and 
unmistakably erroneous.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105.  Here, the veteran did not allege that there was clear 
and unmistakable error in the July 1999 decision.  Therefore, 
an earlier effective date cannot be granted prior to the July 
1999 RO decision.  As such, the Board will determine whether 
the veteran is entitled to an earlier effective date 
following the July 1999 RO decision.

Review of the record shows that following the July 1999 RO 
decision, the veteran did not submit or identify VA 
hospitalization or other medical records prior to filing his 
claim for an increase on December 30, 2001.  The veteran also 
did not submit any communication or action indicating intent 
to apply for an increase prior to December 30, 2001.  Thus, 
the Board finds that he did not file any informal claims for 
increase evaluations prior to December 30, 2001.  38 C.F.R. 
§§ 3.155, 3.157.  Accordingly, the effective date of the 
increased evaluation cannot be earlier than December 30, 
2001, on the basis of the date of the claim.

In addition, the evidence does not establish that an increase 
in the degenerative disc disease of the lumbar spine was 
factually ascertainable within the one-year period prior to 
receipt of the claim for increase on December 30, 2001.  
There is no medical evidence within one year prior to receipt 
of this claim.  The earliest VA medical records following the 
final July 1999 decision are in February 2002 and October 
2002.  Although the veteran argues that his level of 
impairment warranted a 40 percent rating in 1996, or at the 
latest on the date of a June 1999 VA MRI examination, this 
evidence does not fall within the one-year time frame prior 
to the receipt of the December 2001 claim.  Thus, it cannot 
be considered in determining the effective date.  

As explained above, a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2004).  The date of receipt of the claim was December 
30, 2001 and the evidence of record does not demonstrate that 
an increase evaluation was factually ascertainable for 
degenerative disc disease of the lumbar spine prior to 
December 30, 2001.

Thus, the Board concludes that, based on the evidence of 
record, an effective date earlier than December 30, 2001 for 
the 40 percent evaluation for degenerative disc disease of 
the lumbar spine is not warranted.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400 (2004).  


ORDER

An earlier effective date prior to December 30, 2001 for 
assignment of a 40 percent rating for degenerative disc 
disease of the lumbar spine is denied.



	                     
______________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


